Citation Nr: 1226908	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before a Decision Review Officer at the RO in March 2007.  He also testified at a Board hearing at the RO before the undersigned Veterans Law Judge in August 2007.  Transcripts of both hearings are of record.

This appeal was previously before the Board in December 2007, when the issues also included entitlement to service connection for bilateral hearing loss, for tinnitus, and for left tympanic membrane perforation.  All four issues were remanded to the RO for additional development.  Afterwards, entitlement to service connection for bilateral tinnitus and for bilateral hearing loss was granted in a September 2008 rating decision.  In May 2010 and October 2010, the remaining two claims were remanded to the RO for further development.  In an October 2011 rating decision, the RO granted the claim of entitlement to service connection for left tympanic membrane perforation.  These grants are considered to be full grants of the benefits sought on appeal.  Consequently, these issues are no longer before the Board.

Virtual VA reveals no evidence pertinent to the claim on appeal.


FINDINGS OF FACT

1.  Although no specific complaint of hernia is reflected in the Veteran's service treatment records, he has credibly asserted in-service groin pain.

2.  The preponderance of the evidence on the question of whether the Veteran's current residuals of right inguinal hernia had its onset in service is in favor of his claim.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, residuals of right inguinal hernia were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  Service connection may also be warranted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service treatment records are silent for a diagnosis of inguinal hernia or complaints of pain related to a hernia.  At separation, the Veteran was found to be normal.  On November 1995 Report of Medical History, the Veteran marked that he had a history of hernia, but this referred to a left-sided hernia that he had in childhood.

Subsequent to separation, the Veteran presented to his private physician with right inguinal pain and bulging.  The Veteran had an obvious right inguinal hernia on examination, and he was scheduled for surgery, which occurred in June 1996.

In January 2006, the Veteran's private physician opined that the Veteran's hernia was caused by heavy lifting during service.

The Veteran was provided with a VA examination in January 2008.  The Veteran reported that in late 1995, he was pushing a heavy engine when he felt something over his right groin.  He felt pain, and he continued to have a dull ache after he left service.  Currently, he complained of intermittent pain, especially when he lifted heavy weights.  He had no recurrence of hernia and no further surgery.  On physical examination there was no ventral hernia.  There was a 3.5 inch scar in the right groin that was nontender.  There was no bulge or recurrence of inguinal hernia.  The Veteran was diagnosed with status post surgery for right inguinal hernia with residuals described above.  In an addendum opinion dated in May 2008, the examiner noted that he was unable to form an opinion as to the etiology of the Veteran's hernia because he did not have the operative reports.

In February 2009, the Veteran was afforded another VA examination.  On physical examination, the Veteran had no evidence of herniation.  The Veteran was diagnosed with right inguinal hernia repair with mesh.  Residuals were noted to be possibly minor adhesions to the cord, which did not produce any significant limitations at the time.

In June 2011, the Veteran's claims file was forwarded to a physician's assistant for an opinion as to the etiology of his hernia.  The physician's assistant reviewed the claims file and opined that the Veteran's right inguinal hernia was not caused by, aggravated by, or a result of military service.  He noted that the right inguinal hernia was not found on physical examination and not claimed by the Veteran at the time of the separation physical in November 1995.

At his August 2007 Board hearing, the Veteran testified that his right groin pain began at the end of his service while he was lifting and pushing heavy aircraft equipment.  At the time he believed that he had only pulled a muscle, and the pain increased until he had surgery six months after separation.  While the Board notes that the Veteran did not complain of any groin pain or pulled muscle at separation, it is reasonable to believe that he thought it was a temporary issue that he would not mention on examination.  In this regard, the Veteran testified that he did not even remember undergoing a separation examination, indicating that his examination was probably cursory.

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific lifting injury.  However, the Veteran is competent to assert the occurrence of an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was pushing aircraft equipment.  The Veteran's service records indicate that he was a maintenance technician.  Although there is no objective evidence to support a specific injury in service, the Board accepts the Veteran's assertions of in-service injury as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the above-cited evidence reflects that the Veteran currently has residuals of a right inguinal hernia surgery, to include a 3.5 inch nontender scar.

In determining whether the Veteran is entitled to service connection, the Board must weigh the conflicting medical opinions on the question of the etiology of the Veteran's right inguinal hernia.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In this regard, the Board notes that the private physician's opinion is entitled to no greater or less weight than the others simply because he has been the Veteran's treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

Considering the opinion of the June 2011 VA physician's assistant and the opinion expressed by Veteran's treating physician, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between a residuals of inguinal hernia and the Veteran's service weighs in favor of the Veteran's claim.  The Board notes that, while the private medical examiner did not have access to the Veteran's claim file, the medical opinion indicated that it was based on competent and credible statements by the Veteran, as well as his own medical knowledge.  The VA physician's assistant, in contrast, failed to consider the Veteran's credible statements of in-service injury.  The Court has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for residuals of right inguinal hernia are met.


ORDER

Entitlement to service connection for residuals of right inguinal hernia is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


